DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first invent provisions.

Status of the Claims
 	Claims 1-24 are pending in the application.
Allowable Subject Matter
	Claims 1-24 are considered allowable over the prior art of record, subject to the Obviousness Type Double Patenting Rejection presented below.   	The following is an examiner’s statement of reasons for allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  The closest prior art of record is Lamoise (US 2011/0319787 A1); and  	(as cited in the corresponding PCT and EP applications of parent application 14/905812):  		Edvardsen (WO 2011/003420 A1);  		OToole (US 2009/0234312 A1); and  		Sanada US 5942186 A (corresponding to GB 2308306 A).

 	As to independent claims 1, 9, and 24, Lamoise teaches a system for measuring interface pressure exerted on the skin when under compression therapy using at least 2 pressure sensors on a supporting member applied to the skin [Abstract, lines 1-6]. 	Edvardsen teaches leak detection in an ostomy appliance adhesive wafer using a color indicator that reacts to liquid present on the proximal side of the adhesive wafer. 	O’Toole teaches an ostomy appliance with a color indicator used to indicate the day of the week. 	Sanada teaches an ostomy adhesive wafer comprising a color indicator indicating that the useful life of the wafer has ended and the wafer should be replaced.

 	However, as to independent claims 1, 9, and 24,  Lamoise, Edvardsen, O’Toole, and/or Sanada fail to teach or fairly suggest an ostomy appliance comprising an adhesive wafer comprising a backing layer and an adhesive layer attachable to the skin; wherein the adhesive wafer comprises a sensor integrated into the adhesive wafer and capable of recording application of pressure to the adhesive wafer during application of the ostomy appliance to the skin.

 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lamoise, Edvardsen, O’Toole, and/or Sanada, and one of skill would have not been motivated to, provide the above combination of steps.   	While Lamoise teaches measuring pressure to the skin for compression therapy, Lamoise, in a different field of endeavor for a different purpose, does not teach measuring pressure applied to an ostomy appliance during application to the skin, and/or integrating the pressure sensor into the ostomy adhesive wafer.  Edvardsen, O’Toole, and/or Sanada also fail to teach or fairly suggest an ostomy appliance for monitoring pressure applied to an ostomy appliance during application to skin, with the combination of these elements and limitations. 	It would not have been obvious to one ordinary skill in the art at the time of the invention, and one of skill would not have been motivated, to modify the teachings of Lamoise, Edvardsen, O’Toole, and/or Sanada to provide the above combination.


Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-24 are rejected on the ground of nonstatutory double patenting over claims 1-21 of US Patent No. 10,736,769 B2 (‘769).  
	As to Claims 60-76, claims 1-16 of ‘769 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
‘769
1
2
3
2
10
1
1
1
1
6,8,20
7
8
10,17
20,21
1
10
3,14

















Clm
17
18
19
20
21
22
23
24








‘769
2
1
1
1
2
2
4,1
1









 	The differences between present claims and the claims of ‘769 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘769 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘769 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘769 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781